Citation Nr: 1035437	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, characterized as depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to service connection for bilateral inguinal 
hernias.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a visual disability.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a disability manifested 
by tremors of the hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to 
January 1979.  He also had subsequent civil service and was 
medically retired from the Federal Government in June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted service connection for tinnitus and gastroesophageal 
reflux disease, as well as denied service connection for 
depression, PTSD, a tooth disability, bilateral hernias, 
hypertension, a refractive error, bilateral hearing loss, 
essential tremor of the hands, and individual unemployability.  
In September 2004, the Veteran expressed disagreement with all 
denials, except for individual unemployability.  After a 
statement of the case was issued in January 2005, the Veteran 
submitted a substantive appeal, received in February 2005, in 
which he appealed the denials of the eye disability, tooth 
disability, hypertension, bilateral hearing loss, and tremors.  
Thereafter, in April 2005, the Veteran essentially indicated that 
he wished to appeal the denial of his service connection claims 
for depression, PTSD, and bilateral hernias.  The RO considered 
the Veteran's April 2005 statement as a statement in lieu of a 
substantive appeal with respect to those issues.  

The Veteran testified before the undersigned in April 2007.  A 
copy of the hearing transcript is of record.  

In October 2007, the Board remanded the case for further 
development.  

In September 2009, the Board received from the Veteran a "SSOC 
Notice Response" form, indicating that he had more information 
or evidence to submit in support of his appeal.  No additional 
information or evidence has been received.  

The issues of entitlement to service connection for an acquired 
psychiatric disability, bilateral hearing loss, and a disability 
manifested by hand tremors are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or disability, 
to include periodontal disease, treatable carious teeth, or 
replaceable missing teeth, as a result of combat wounds or other 
trauma during his active military service, and he does not meet 
the requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.

2.  Bilateral inguinal hernias did not have their onset during 
active military service, and are not otherwise related to 
service.  

3.  Hypertension did not have its onset during service or within 
one year of military service discharge, and it is not otherwise 
related to the Veteran's period of military service.

4.  The Veteran's visual impairment has been attributed to 
refractive error.  
CONCLUSIONS OF LAW

1.  Chronic dental disability resulting from trauma was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2010).

2.  Bilateral inguinal hernias were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  An acquired disability exhibited by defective vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

In this case, letters sent to the Veteran in January 2004, March 
2004, April 2004, July 2004, July 2005, and November 2007, 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Also, a March 2006 letter satisfies the requirements 
set out in Dingess, supra.  The claims were readjudicated by way 
of an August 2009 supplemental statement of the case.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board notes that the Veteran identified treatment from Dr. 
Sharma in Germany at the Letterman Army Medical Center.  In 2007, 
VA requested that a search for the identified records be 
conducted; however, no records were located.  Similarly, a search 
for any records dated in 1989 from Letterman Army Medical Center 
was conducted and completed in November 2008; however, no records 
were located.  As such, the Board concludes that further requests 
for these records would be futile.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).   All available treatment records are associated with 
the claims folder.  The claims folder contains service treatment 
records, VA medical evidence, private medical evidence, records 
from the Social Security Administration (SSA), medical records 
pertaining to the Veteran's civil service, and records from the 
Department of Labor and Office of Personnel Management.  

The Board declines to obtain a medical nexus opinion with respect 
to the service connection claims for dental disability, bilateral 
inguinal hernias, hypertension, and defective vision.  First, 
there is no evidence of hernia and/or hypertension complaints for 
more than a decade following service discharge.  Thus, even 
though the Veteran is competent to report symptoms, there is no 
true indication that they are associated with service.  See 
Charles, supra.  Given the lack of pertinent in-service evidence 
of symptomatology, and the absence of pertinent complaints or 
diagnoses for more than a decade following service, any opinion 
relating the Veteran's hypertension and bilateral hernias to 
service would certainly be speculative.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  38 C.F.R. § 3.102 (2010).  Moreover, the Veteran's 
current diagnoses of a periodontal abscess and a refractive error 
are not considered disabilities for VA purposes, as will be 
explained below.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claims."  38 U.S.C.A. 
§ 5103A(a)(2).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, certain chronic diseases, to include hypertension, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all evidence in the Veteran's extensive 
claims folder, which includes, but is not limited to, his 
contentions, service treatment records, and post-service medical 
records.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

As indicated in the introduction, the Veteran had civilian 
service with the Federal Government after his discharge from 
active military service.  In this regard, the Veteran, as a 
civilian, was detailed to Operation Desert Shield/Desert Storm 
from December 1980 to April 1991; to Operation Desert Falcon 
(Saudi Arabia) for an unverified period of time; to Operation 
Able Sentry in Macedonia from February 1994 to June 2004, to 
Bosnia/Herzegovina from March 1996 to June 1996, and to Saudi 
Arabia in 1998.  

a.  Dental Disability

The Veteran is seeking service connection for a dental 
disability.  He has never contended nor does the record otherwise 
suggest that he suffered a traumatic dental injury during 
service, or that any dental problems were caused by loss of 
substance of body of maxilla or mandible, either trauma-induced 
or otherwise.  In fact, he does not provide any indication as to 
why he thinks he should be service-connected for a dental 
disability.  

In the VA benefits system, dental disabilities are treated 
differently from most medical disabilities.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered disabling 
conditions, and will be considered service-connected solely for 
purposes of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of Chapter 17, 
Title 38, United States Code.  See also 38 C.F.R. § 3.381.  In 
other words, treatable carious teeth, replaceable missing teeth, 
and periodontal disease in general, are not considered 
disabilities for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. § 
4.150 (2010), Diagnostic Codes 9900 through 9916.  Specifically, 
under Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity"), missing teeth may be compensable for disability 
rating purposes. Significantly, however, the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).

In this case, the only reference to a dental problem is shown on 
an emergency care and treatment record dated in March 1993; 
according to such record, the Veteran complained of painful gums, 
after having had an abscess drained the day before by a dentist.  
He was prescribed pain medication and sent home.  There is no 
evidence of any current residuals of the drained abscess, and in 
any event, a periodontal abscess is not a recognized VA dental 
disability.  The Board has reviewed the remaining records and 
finds no additional references to a disability of the teeth.

Moreover, there is no evidence of dental trauma during service.  
On a report of medical examination dated in October 1976, prior 
to service entrance, clinical evaluation of the Veteran's mouth 
was normal, and the dental examination was noted as "ACC", or 
acceptable.  On a report of medical history completed in November 
1978, the Veteran specifically indicated that he had not had 
severe tooth or gum trouble.  Clinical evaluation of the mouth in 
November 1978 was normal, and the section titled "Dental" is 
blank and no remarks were noted regarding any dental defects or 
diseases.  

The Board notes that a claim for service connection for a dental 
disability is also a claim for VA outpatient treatment.  See Mays 
v. Brown, 5 Vet. App. 302 (1993).  

A Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal (i.e., gum) 
disease, for the sole purposes of receiving VA outpatient dental 
services and treatment, if certain criteria are met. 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
There is no time limitation for making application for such 
treatment.  The significance of establishing service connection 
for a dental condition, based on service trauma, is that a 
Veteran will be eligible to receive perpetual VA dental care for 
the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  

In this case, however, there is no evidence showing that the 
Veteran received treatment for an injury to his mouth or teeth 
during service.  The Board finds that service trauma to the mouth 
has not been demonstrated by the evidence of record.  Thus, the 
preponderance of the evidence is against the claim of service 
connection for VA outpatient dental treatment as well.  

As the disposition of this claim is based on the law, and there 
is no dispute as to the underlying facts of the case, the Board 
finds that the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



b.  Bilateral Inguinal Hernias

The Veteran is seeking service connection for bilateral inguinal 
hernias.  

The record reflects that, in March 1991, the Veteran complained 
of right groin pain radiating to his left thigh, which he 
indicated began after lifting heavy weight while working in Saudi 
Arabia (following service).  Thereafter, he complained of 
bilateral groin pain.  In April 1991, bilateral inguinal hernia 
repair was recommended, and completed in November 1991.  

While the Veteran currently has a bilateral hernia disability, 
status-post repair, there is no evidence of hernia problems 
during service.  Service treatment records are completely 
negative for any hernia complaints, treatment, or diagnoses.  As 
indicated, groin pain and a diagnosis of bilateral inguinal 
hernias are not shown in the record until 1991, many years 
following military service discharge.  

There is no also evidence of a nexus between the current 
bilateral hernia disability and active military service.  

Significantly, the Veteran has not offered any argument as to why 
he thinks his bilateral hernia disability, status-post repair, is 
related to his military service.  To the extent that the Veteran, 
himself, relates his hernia disability to service, the Board 
reiterates that although he is competent to attest to his 
observations of his hernia symptomatology, he, as a lay person, 
is not competent to render an opinion as to the cause or etiology 
of his hernia disability because the record does not show that he 
has the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  To the extent that the Veteran believes 
his hernia symptomatology has been continuous since his active 
military service, this is contradicted by the clinical evidence 
of hernia pathology many years later which the Veteran himself 
attributed to a recent lifting incident.  The medical evidence 
clearly shows that he developed hernias in 1991, more than a 
decade after service discharge.  Significantly, in 1991, he had 
civilian service, rather than military service.  The medical 
records in this case clearly outweigh the lay reports of 
etiology.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for bilateral inguinal hernias, status post 
repair, and the benefit-of-the doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.

c.  Hypertension 

The medical evidence of record confirms a diagnosis of 
hypertension; however, there is no evidence of complaints, 
treatment, or diagnoses of hypertension during the Veteran's 
active military service.  In fact, on a report of medical history 
dated in November 1978, prior to service discharge, the Veteran 
checked the box indicating that he had not had high blood 
pressure, in pertinent part, and during the examination, his 
blood pressure reading was 136/80, and no diagnosis of 
hypertension is shown.

(The Board is cognizant that a service treatment record dated in 
February 1977 shows one complaint of chest pain along with 
complaints of sore throat and a cough; however, these symptoms 
were attributable to right upper lobe pneumonitis, a pulmonary 
disease, as opposed to a cardiovascular disability).

There is also no evidence of hypertension within the first post-
service year.  Hypertension is not shown in the record until 
February 1989, at which time he underwent an exercise tolerance 
test and a hypertensive blood pressure response was shown; 
thereafter, a diagnosis of hypertension was rendered.  Evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no medical evidence linking the Veteran's current 
hypertension to his active military service.  

The Veteran has not specifically asserted why he believes that 
his hypertension is related to his military service.  To the 
extent that he, himself, relates his current hypertension to his 
military service, no medical evidence has been submitted to 
support this contention and he, as a layperson, cannot render a 
medical diagnosis or opinion.  Further, to the extent that the 
Veteran asserts that he exhibited in-service symptoms of 
hypertension, the Board notes that hypertension was not shown on 
the service treatment records, and he denied having had high 
blood pressure upon service discharge, as indicated above.  
Hypertension is identified by high blood pressure readings and 
the Veteran has not established what symptoms he exhibited that 
could be diagnostic of hypertension without clinical testing.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  Furthermore, 
a diagnosis of hypertension is not shown in the record until more 
than a decade later, and there is no medical evidence showing a 
nexus between the current hypertension and his military service.  
For these reasons, the Board finds the medical evidence of record 
to be far more probative than the Veteran's lay assertions as to 
the onset and etiology of his hypertension.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for hypertension, and the benefit-of-the doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, 
the claim must be denied.

d.  Visual Disability

The Veteran is also seeking service connection for a visual 
disability.  In a June 2005 statement, he indicated that he has 
defective vision due to service.   

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.

Review of the record shows that, during service, the Veteran was 
diagnosed with a refractive error and as a result, he was 
prescribed glasses.  On the report of medical history dated in 
November 1978, the Veteran reported having had eye trouble; 
clinical evaluation of the eyes was normal on examination and 
mild myopia was noted by the physician.  Also, a refractive error 
was noted on the January 1979 examination report.  

Although the Veteran reports that he had symptoms of decreased 
visual acuity during service and thereafter, his loss of vision 
during service was attributed to a refractive error which, as 
noted, is not a disability for VA compensation purposes.  There 
is no mention of a visual disability for VA purposes in the 
service treatment records.  There is also no evidence of a 
superimposed injury during service and the Veteran has not 
pointed to any specific injury or physical trauma.  The 
subsequent medical records make no reference to visual problems, 
except for the refractive error.   Based on the foregoing, the 
Board finds that service connection for a visual disability is 
not warranted in this case, as the Veteran has not been diagnosed 
with a visual disability that is related to service.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current 
diagnosis, a claim for entitlement to service connection cannot 
be sustained).

The Board again notes that the Veteran is competent to attest to 
his observations of his disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
render an opinion that he currently has a visual disability that 
is related to service because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the service 
connection claim for a visual disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a dental disability is 
denied.

Entitlement to service connection for bilateral inguinal hernias 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a refractive error is 
denied.

REMAND

Hearing Loss

The Veteran was afforded a VA audiological examination in May 
2004 and the examiner opined that it was less likely than not 
that the Veteran's hearing loss was related to in-service noise 
exposure.  The examiner based his opinion on the fact that the 
Veteran's hearing was essentially normal in service.  In Hensley 
v. Brown, 5 Vet. App. 155 (1993), the United States Court of 
Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Id. at 159.  The Court 
explained that, when audiometric test results at the Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  Thus, in 
this case, the Board finds that an addendum to the VA examination 
report is necessary, which takes into account all evidence of 
record, and not just the lack of in-service hearing difficulty.  

Hand Tremors and Psychiatric Disability

The Veteran is also seeking service connection for hand tremors, 
and a psychiatric disability, and he is currently diagnosed with 
both. 
Review of the service entrance examination report dated in 
October 1976, the Veteran reported that he had had "nervous 
trouble of any sort."  The examiner noted "Shyness - No real 
mental or emotional problem."  

According to an undated service treatment record, the Veteran 
complained of his hands shaking, and the examiner diagnosed the 
Veteran with intentional tremors and recommended a neurological 
consultation.  The Veteran was also assessed with "nervousness" 
during the examination.  

On August 1977 consultation, the Veteran reported that he has had 
mild tremors in both hands since childhood.  After examination, 
the Veteran was diagnosed with benign essential tremors, probably 
familial.  

On a November 1978 separation examination report, the Veteran 
reported that had or had had "nervous trouble of any sort."  
Under a section titled "Nervous trouble," the examiner noted 
mild tremulousness of the hands, worse during emotional stress.  
The Veteran again reported having had nervous trouble on a 
January 1979 separation examination report.

In May 2004, the Veteran underwent a VA examination to ascertain 
the etiology of his tremors.  On examination, the Veteran's hand 
grip strength was excellent; however, a tremor was noted.  The 
examiner reviewed the claims folder, indicating the Veteran's 
service records show a diagnosis of benign essential tremors, 
probably familial.  The May 2004 VA examiner diagnosed the 
Veteran with essential tremor of hands, "onset (per c-file) in 
childhood, noted during his military career, more likely than not 
familial that has worsened in the past two years limiting his 
ability to do fine motor work with his hands." 

Given the current diagnoses of hand tremors and psychiatric 
disability, and the in-service complaints of hand tremors, the 
possibility of psychogenic hand tremors, the diagnosis of 
"nervousness," the Board finds that a VA examination is 
necessary to ascertain the etiology of pertinent disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be transferred 
to the VA examiner who conducted the May 2004 
VA audiological examination.  The VA examiner 
is specifically requested to prepare an 
addendum in which s/he clarifies the etiology 
of the Veteran's current bilateral hearing 
loss.

Specifically, the examiner should provide an 
opinion as to whether there is a 50 percent 
probability or greater that the Veteran's 
bilateral hearing loss is related to his 
active service, taking into consideration all 
evidence of record.  It is noted that service 
connection is not precluded for a current 
hearing disability where hearing was within 
normal limits on audiometric testing at 
separation from service.  See Hensley, supra.  
A complete rationale should be provided for 
any proffered opinions.

If the May 2004 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new C&P 
examination.

2.  The Veteran should also be afforded a VA 
examination to determine the etiology of any 
currently diagnosed acquired psychiatric 
disability.  

For any diagnosed acquired psychiatric 
disability, other than PTSD, the examiner is 
requested to provide an opinion as to whether 
there is a 50 percent probability or greater 
that such disability was incurred or 
aggravated during the Veteran's active 
service, to include the in-service complaints 
of nervous trouble, diagnoses of nervousness, 
and the physician's note regarding the 
possibility of psychogenic tremors.  The 
examiner should also comment on the notation 
of "shyness" shown on the entrance 
examination report.  

The claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide a 
comprehensive report, and provide a complete 
rationale for any conclusions reached.

3.  The Veteran should also be afforded a VA 
examination to determine the etiology of any 
currently diagnosed disability manifested by 
hand tremors.  

For any disability manifested by hand tremors 
currently shown, the examiner should be 
requested to indicate whether there is a 50 
percent probability or greater that it was 
incurred or aggravated by active military 
service.  

If it is determined that the hand tremors is 
congenital in nature and was present and 
increased in severity in service, the 
examiner should specify the base line of 
disability that pre-existed service and the 
permanent, measurable level of increase in 
the disability that is due to service.  In 
answering this question, the examiner should 
address the service record reports indicating 
tremors since childhood, and the post-service 
medical records, to include the May 2004 VA 
examination report.    

The claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide a 
comprehensive report, and provide a complete 
rationale for any conclusions reached.

4.  Upon completion of the above-requested 
development, the RO should readjudicate the 
Veteran's service connection claims for an 
acquired psychiatric disability, bilateral 
hearing loss, and a disability manifested by 
hand tremors, taking into account any newly 
obtained medical evidence.  All applicable 
laws and regulations should be considered.  
If any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the RO; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


